Case 6:20-cv-00933-WWB-LRH Document 1-2 Filed 05/29/20 Page 1 of 3 PageID 16




  IN THE CIRCUIT COURT OF THE
  9TH JUDICIAL CIRCUIT IN AND FOR
  ORANGE COUNTY, FLORIDA

 MARY NEWELL,

        Plaintiff,
 VS.                                         Case No: 2020-CA-003328-0

 WAL-MART STORES EAST, LP, a ,
 foreign limited partnership,'

        Defendant.

                                       COMPLAINT

        Plaintiff, MARY NEWELL, sues Defendant, WAL-MART STORES EAST, LP, a

 foreign limited partnership (hereinafter "WAL-MART"), and states the following:

        1.      This is a cause of action for damages in excess of $30,000.00.

        2.      All conditions precedent to filing this action have been complied with,

 expired, and/or waived.

        3.      The incident described herein Occurred in Orange County, Florida.

        4.      On or about February 24, 2018, Defendant, WAL-MART, was the owner

 and in possession of the premises at 10500 West Colonial Drive in Ocoee, Orange

 County, Florida.

        5.      At that time and place, Plaintiff, MARY NEWELL, was a business invitee

 lawfully on the premises described above.

        6.     At that time and place, Plaintiff, MARY NEWELL, was injured when her

 .arm was hooked by a metal frame/rack that was extending into the walking aisle of the

 clothing department and she fell due to the temporary wall that the metal frame/rack

 was attached to falling over and dragging her down.
Case 6:20-cv-00933-WWB-LRH Document 1-2 Filed 05/29/20 Page 2 of 3 PageID 17




        7.     Defendant, WAL-MART, had a duty to maintain the premises in a

 reasonably safe condition, correct any dangerous condition of which it either knew or

 should have known by the use of reasonable care, and to warn of any dangerous

 conditions concerning which it had, or should have had, knowledge greater than that of

 its invitees. Defendant breached all of these duties.

        8.     Specifically, Defendant, WAL-MART, negligently:

               a) Failed to exercise due care to maintain the premises in a safe

                  condition;

               b) Failed to maintain the subject store in a safe condition;

              C) Failed to maintain the aisles in a safe condition for the customers;

               d) Created a dangerous condition by placing a metal frame/rack in the

                  clothing department, which extended into the aisle;

              e) Failed to provide a safe ingress and egress, within the subject store,

                  including the clothing department;

              f) Placed a metal frame/rack in the walking aisle, within the clothing

                  department, thereby creating a dangerous condition;

              g) Placed a temporary wall in the walking aisle, within the clothing

                  department that was not properly secured to prevent it falling over

                  thereby creating a dangerous condition;

              h) Failed to provide a reasonably safe environment for the store's

                  customers; and

              i) Failed to warn the Plaintiff and similarly situated individuals of the

                  dangerous condition.
Case 6:20-cv-00933-WWB-LRH Document 1-2 Filed 05/29/20 Page 3 of 3 PageID 18




         9.      Defendant, WAL-MART, knew or, in the exercise of ordinary care, should

  have known the premises were not in a reasonably safe condition.

         10.     Defendant, WAL-MART, had actual or constructive notice of the

  dangerous condition.

         11.     As the direct and proximate result of the negligence of Defendant, WAL-

  MART, Plaintiff, MARY NEWELL, suffered bodily injury and resulting pain and suffering,

  disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

  expense of hospitalization, medical and nursing care and treatment, and aggravation of

  a previously existing condition. The losses are either permanent or continuing and

  Plaintiff will suffer the losses in the future.

         WHEREFORE, Plaintiff, MARY NEWELL, demands judgment for damages

  against Defendant, WAL-MART.

         Plaintiff demands trial by jury on all issues so triable.

         Respectfully, submitted this 24th day of March 2020.



                                        By: s/ Shawn McCloskey
                                            SHAWN MCCLOSKE
                                            Attorney Email: smccloskey@schwedlawfirm.com
                                            Eservice Email: eservice@schwedlawfirm.com
                                          . Bar Number: 113016
                                            Attorneys for Plaintiff
                                            Schwed, Adams & McGinley, P.A.
                                            7111 Fairway Drive, Suite 105
                                            Palm Beach Gardens, Florida 33418
                                            Telephone: (561) 694-6079
                                            Facsimile: (561) 694-6089
